Citation Nr: 1436087	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  03-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for multiple sclerosis (MS).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to August 1977 and from June 1979 to March 1980.  

The Board denied the appeal in May 2011.  The Veteran appealed to the Veterans Claims Court.  In November 2011, the Court Clerk granted a Joint Motion for Remand (JMR) that vacated the Board's decision and remanded the case back to the Board.  

In September 2012, the Board remanded the case for further development.  As discussed below, the development requested has been accomplished, and the case is now appropriate for appellate review.  


FINDINGS OF FACT

1.  MS is not manifested by any current residuals; the Veteran's neurological and other symptomatology have been attributed to a nonservice-connected disorder.

2.  The Veteran has a single service-connected disability evaluated as 30 percent disabling, and is not rendered unable to secure or maintain substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for MS have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8018 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for MS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Service connection for MS was granted in December 1984, and a 30 percent disability rating was assigned.  In October 2001, the Veteran filed a claim for an increased rating.  He asserts that that his symptoms - which include fatigue, staggering, instability, inability to concentrate and retain information, left eye disorder, headaches, vertigo/dizziness, ankle jerk, and spastic right arm and leg - have rendered him unable to either work or go to school to learn a new trade.  

MS is rated under DC 8018 as an organic disease of the central nervous system.  The minimum rating for this disorder is 30 percent.  In order to warrant a rating in excess of 30 percent, the disorder may be rated on its residuals.  Disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a. 

Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., should be especially considered, referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.

In the Note following DC 8018, it is required for the minimum ratings for residuals, that there are ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or to no disease.

Because the Veteran is currently in receipt of the minimum rating for MS, the threshold question is whether residuals attributed to MS warrant a higher rating.  After a review of the evidence of record, lay and medical, the Board concludes that preponderance of the evidence demonstrates that the current residuals and worsening symptoms are attributed to nonservice-connected cerebrovascular accidents (CVAs). 

In April 2001, the Veteran was diagnosed with basilar occlusion with pontine infarcts, as well as memory disorder with unknown etiology, possibly secondary to multiple infarctions.  VA outpatient treatment records dated in July 2001 reflect that he underwent neuropsychological testing.  The neuropsychologist reflected that the overall pattern of results were not entirely consistent with an MS profile.   

Moreover, the neuropsychologist noted that neuroimaging studies, onset and course, and clinical presentation were not entirely consistent with a diagnosis of MS.  Further, it was noted that it was very likely that the Veteran's cognitive, affective, and behavioral problems (and physical problems) were primarily, if not entirely, related to multiple strokes beginning in 1981, when he experienced his first sudden loss of function.  

The July 2001 neuropsychological report is highly probative evidence against the claim for an increased rating for MS, as it attributes his neurological symptoms to residuals of strokes and goes so far as to question whether the Veteran ever had a diagnosis of MS at all. 

In May 2002, the Veteran's primary care physician noted that the Veteran had undergone permanent cognitive alteration since his mini-strokes or transient ischemic attacks (TIAs).  The physician concluded that there was no active MS at that time, again providing probative evidence against the claim.  In July 2002, the same physician reflected that the neurological examination was compatible with multiple mid-brain lacunar infarcts. 

The Veteran was afforded a VA examination in March 2003.  He reported increased weakness into the left upper and lower extremities as well as some weakness in the right upper and lower extremities.  He stated that he had memory, concentration, balance, and coordination difficulties.  He reported symptoms consistent with urge incontinence.  He denied any visual blurring.  He reported extensive fatigue which had worsened over the years. 

On physical examination, the Veteran was alert, awake, and oriented times four.  Remote and recent memory were intact, he had mild right exotropia, pupils were two millimeters, equal, round, and reactive to light, and extraocular muscles were intact.  There was no nystagmus or ptosis.  The rest of the cranial nerve examination was completely normal except minimal left sixth nerve palsy; however, he did not have a complaint of diplopia on left lateral gaze. 

The Veteran had increased tone in both lower extremities, normal tone into the right upper extremity, and increased tone into the left upper extremity.  Strength was 5/5 in the right upper and lower extremities and 4/5 in the left upper extremity as well as the left lower extremity.  Reflexes were increased bilaterally with brisk reflexes into the left upper and lower extremities.  There was no clonus. 

Plantars were downgoing on the right and upgoing on the left.  Coordination was mildly impaired into finger-to-nose on the left side.  Gait was spastic as well as hemiparetic.  The March 2003 VA examiner diagnosed MS. 

The examiner acknowledged that the Veteran was diagnosed with MS and noted a gradual worsening of symptoms.  He further reflected that the 2001 MRI did not show any lesions consistent with MS, but, rather, showed lesions consistent with a lacunar infarct.  The examiner concluded that it was unclear whether the Veteran had a progression of MS or a CVA over the previous few years.  The examiner noted that the Veteran's physical condition had worsened over the years and that further work-up was needed. 

The Veteran was afforded another VA examination in July 2006.  He reported lower extremity weakness, worse on the left that progressed over the previous few years.  He stated that he developed diplopia and left hemiparesis.  He reported increased bilateral upper extremity weakness and some cognitive and concentration difficulties.  He also reported difficulties with balance and coordination, bladder difficulties, and some bowel incontinence.  He denied symptoms of visual difficulties and had no history of optic neuritis. 

On physical examination, the Veteran was awake, alert, and oriented times four.  Memory was intact.  He had a mild right exotropia, pupils were equal, round, and reactive to light, extraocular muscles were intact; there was no relative afferent pupillary defect, and no ptosis.  There was some mild sixth nerve palsy. 

On motor examination, there was increased tone in the lower extremities bilaterally and increased tone in the left upper extremity.  Motor examination was 5/5 in the right upper and lower extremities and 4+/5 in the left upper and lower extremities.  Reflexes were brisk bilaterally, left upper and lower extremities greater than the right.  Coordination was impaired with finger-nose-finger worse on the left than the right.  The Veteran had a spastic hemiparesis in his gait. 

The July 2006 VA examiner noted that the Veteran had a clinical history and physical examination that was consistent with a diagnosis of MS, but also stated that the lack of progression of the disease despite no treatment pointed away from a diagnosis of MS.  To help differentiate between MS and a previous stroke, the VA examiner stated that an MRI of the brain and cervical spine would be helpful.  The examiner further noted that, whether due to MS or a stroke, the Veteran's current symptoms began in the early 1980s.   

Subsequently, he underwent an MRI in October 2006.  The clinical impression was "no acute process or evidence of multiple sclerosis."  Chronic ischemic infarctions were noted in the pons, cerebellum.  This evidence again suggests that his MS was, at the very least, inactive and that his symptoms were related to strokes.  In addition, a cervical spine MRI showed no focal cord signal abnormality or enhancing lesion.

In November 2009, the Veteran was evaluated by a VA neurologist.  He reported symptoms similar to those reported previously, and denied taking any medications for MS.  Neurological examination was normal, as was motor examination with the exception of increased spasticity in the left lower extremity.  Strength was slightly decreased at 4/5 on the left side.  The neurologist reviewed the MRI studies from 2006, and concluded that, per the history and imaging, it did not appear that the Veteran has MS.  Rather, his symptoms were more likely the result of his chronic strokes affecting the pons/cerebellum, which were causing residual left-sided weakness.  The 2009 neurology report provides additional probative evidence against the Veteran's claim.   

In an attempt to determine what, if any, signs and symptoms were related to residuals of MS, the Board remanded the claim in August 2009.  

In July 2010, the Veteran was afforded another VA examination.  He reported left sided weakness, as well as slowly improving slurred speech.  He stated that symptoms were intermittent with remissions.  He reported a history of headaches which lasted for hours, occurred less frequently than weekly, and did not limit ordinary activity.  He stated that he had a history of dizziness that did not affect walking and occurred at least weekly, but not daily.  He reported a history of left arm and leg weakness and paralysis. 

He denied a history of dysesthesia, paresthesias, numbness, or rigidity.  He reported a history of seizures that occurred less frequently than monthly.  Interestingly, he denied a history of CVA.  He denied vision problems on screening, decreased sense of taste or smell, and any history of speech problems.  He reported poor balance, and stated that cognitive impairment included memory loss.  He denied a history of impaired bladder function, impairment of bowel function, difficulty breathing, swallowing difficulty, fatigability, fever, insomnia, or tinnitus.  He stated that mobility problems included difficulty walking and using a cane. 

Following physical examination, the July 2010 VA examiner diagnosed residual left hemiparesis, with prior events likely stroke episodes.  The examiner indicated that he was unable to make a diagnosis of MS, referencing cerebrospinal fluid (CSF), somatosensory evoked potential (SEP), visual evoked potential (VEP), and auditory evoked potential (AEP) testing from 1981, as well as the November 2009 neurology consultation report.  The examiner indicated that he was not completing the opinion as it related to the diagnosis of MS.  Perplexingly, however, the VA examiner wrote "multiple sclerosis" after "Problem associated with the diagnosis" in his report, despite his conclusion that the Veteran did not have MS.  

Due to the discrepancy in the July 2010 VA examiner's report, the parties concluded in the November 2011 Joint Motion that the examination was inadequate, and the Board remanded the case for a new VA examination in September 2012.  

The July 2010 VA examiner conducted a new examination in October 2012.  He assessed thrombosis, TIA, or cerebral infarction and cerebral arteriosclerosis with a diagnosis date of 2006.  The examiner again reviewed the claims file, and noted that the Veteran indicated he had been stable since 1993.  Symptoms reported included muscle weakness, insomnia, and urinary frequency.  Speech was normal.  Gait was narrow-based and mildly unstable with decreased arm swing on the left.  Muscle strength on the left was slightly decreased at 4/5, and deep tendon reflexes on the left were increased, mostly without clonus.   

The October 2012 VA examiner concluded that the symptoms and signs reported by the Veteran were attributable to brainstem ischemic strokes.  Moreover, the examiner stated that the Veteran did not have MS, but had residual effects of posterior circulation ischemic events with changes in the pons and cerebellum of infarcts noted on an MRI scan in 2006.  Therefore, the examiner did not render an opinion on increased symptoms of MS, as MS was not found to be present.  In essence, the VA examiner clarified his previous 2010 report in stating that the Veteran did not have MS, and, therefore, neither his symptoms nor the underlying CVAs were related to or caused by MS.

While multiple medical opinions suggest that the Veteran does not, in fact, have MS, the Board need not reach this issue since he already has service connection for the disability and service connection has been in effect for 30 years.  Nonetheless, a reasonable reading of the 2009 neurologist's report, 2012 VA opinion, and the medical evidence as a whole mandates the conclusion that the Veteran's worsening neurological symptomatology is related to nonservice-connected strokes and not to MS. 

As a higher rating for MS is based on residuals of MS, and his current symptoms are not related to MS, the Board finds that a higher disability rating is not warranted under DC 8018 (or any other diagnostic code that may be relevant to his symptoms). 

The Board has considered the Veteran's statements that his neurological and other symptomatology is related to MS; however, while he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding the etiology of his symptoms.  

As a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability or symptoms.  Furthermore, the question of the nature of the disability underlying his symptoms involves a complex medical issue that he is not competent to address.  Such an opinion can only be made after conducting the appropriate medical tests and requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Such competent evidence concerning the nature and extent of the Veteran's MS and related residuals (or lack thereof) has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

Moreover, the 2012 VA examination findings are competent and probative medical evidence because they are factually accurate, and are supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  

As such, the Board finds these records, including the 2009 VA neurologist's report and the 2012 VA examination report, to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology and assertions that his symptoms are related to MS.  See Cartright, 2 Vet. App. at 25 (interest in the outcome of a proceeding may affect the credibility of testimony).  

Notably, since 2009, no physician has concluded that the Veteran's symptoms are manifestations of MS.  Indeed, the medical professionals have been unanimous in concluding that his symptoms are not attributable to MS.  

The critical question in this case is whether the symptoms the Veteran has cited are related to MS, and, if so, whether they meet the next highest level under the rating criteria (in excess of 30 percent).  For reasons cited above, the symptoms he has described are not related to his service-connected MS, and thus do not warrant a higher rating.  

In sum, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's increased symptoms are related to MS.  Therefore, the benefit of the doubt rule is not applicable, and the appeal is denied. 

In addition, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the rating criteria reasonably describe the Veteran's disability (MS) and provide for additional or more severe symptoms than currently shown by the evidence (residuals of MS).  Significantly, he is receiving the minimum rating for MS which is assigned as a matter of law and he has no residuals attributable to MS.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  


TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2013); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected MS.  He has variously stated that he has not worked since 1989 and 1999.  In either case, the Board has taken this fact into consideration. 

MS is the Veteran's only service-connected disability, evaluated as 30 percent disabling since July 1984.  Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disability has rendered a veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).
     
After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any part of the rating period on appeal, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disability. 

The evidence in favor of the claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected MS (see, in particular, the September 2009 VA Form 21-4138, Statement in Support of Claim and his attorney's letter dated in June 2012).  In addition, he submitted a June 2012 report from a vocational consultant who opined that the Veteran had been unable to work in any capacity since 1989 due to his MS, manifesting problems with balance, forgetfulness, cognitive recognition, blackouts, and ambulation. 

An October 1984 decision of the Social Security Administration (SSA) indicates that the Veteran became disabled for Social Security Disability (SSD) benefits purposes on June 30, 1984.  The SSA records are associated with the claims file, and include a September 1984 report authored by the 2010 and 2012 VA examiner (who then worked at a private practice).  The doctor's report cites to symptoms including a markedly spastic gait with evidence of bilateral cortical spinal tract involvement in both lower extremities, stiffness, slowness, and clumsiness of the left hand, and hyperreflexia in both upper extremities, all likely attributable to MS.  The doctor's report was used to support the award of SSD. 

The Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991). 

In a July 2002 VA treatment note, the Veteran's primary care physician stated that the Veteran "will never function has a normal person and will never be able [to] get gainful employment, citing to his diagnosis of MS and fixed neurological findings.  The July 2010 VA examiner stated that the Veteran's symptoms would result in increased tardiness and absenteeism at work, as well as decreased mobility and manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, and decreased strength of the extremities.  Notably, the examiner did not state that the Veteran was not capable of gainful employment.    

The evidence weighing against the Veteran's claim for TDIU includes the October 2012 VA examiner's report, in which the examiner stated that the Veteran was right hand dominant and would be able to work at a sedentary job.  Moreover, and significantly, the symptoms he has reported and on which physicians and the vocational consultant based their opinions that he is unemployable have been found by medical professionals not to be related to his service-connected MS.  Rather, the medical consensus is that his symptoms, first manifested in the early 1980s, have been caused by chronic CVAs.  In other words, his inability to work is due to a nonservice-connected disability.       

Even accepting that the Veteran has a diagnosis of MS, the weight of medical evidence shows that his inability to maintain employment is not due to MS residuals.  In sum, the percentage criteria set forth at 38 C.F.R. § 4.16(a) have not been met, and the evidence does not demonstrate that he is incapable of gainful employment due to his MS.

The Board has weighed and considered the Veteran's statements that his service-connected disability has rendered him unable to work; however, the weight of the competent lay and medical evidence demonstrates that he is not unable to secure substantially gainful employment due to his service-connected disability.  There is rather significant evidence against this claim, as discussed in great detail in the increased rating analysis above.

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the appeal is denied.


Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the March 2002 rating decision outlined the criteria for establishing both an increased rating and a TDIU claim.  In addition, the May 2003 statement of the case (SOC) included the regulations relevant to establishing an increased evaluation for MS and a TDIU, as well as VA's duty to assist the Veteran in obtaining evidence pertinent to his claims.  

Moreover, in post-rating letters sent in August 2004 and August 2009, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence he must submit, and what information and evidence would be obtained by VA.  Further, a March 2006 letter described how VA determines disability ratings and effective dates.     

Although the notice provided to the Veteran was not timely, he has not suffered prejudice due to the timing of the notice, as he has had multiple opportunities since being informed of the requirements for establishing his claims to submit additional evidence.  The Board also notes that statements he has submitted during the course of this appeal demonstrate that he is aware of the requirements for establishing his claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and his statements.  He has been afforded an adequate examination on the issue of an increased rating for MS and entitlement to a TDIU.  

As noted above, the November 2011 JMR found the 2010 VA examination to be inadequate, so a new VA examination was obtained in October 2012.  The Veteran's history was taken, and a complete examination and interview of the Veteran was conducted.  Conclusions reached and diagnoses given were consistent with the examination report, including clarification regarding whether any of the Veteran's symptoms were attributable to MS.  Further, the examiner provided an opinion regarding employability.  

For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issues of an increased rating for service-connected MS and entitlement to a TDIU.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds that the October 2012 VA examination substantially complies with its September 2012 remand directives and addresses the concerns outlined in the November 2011 JMR.    

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for MS is denied.  

TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


